DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 08/24/2022 without traverse of Species I-2, I-2A, II-2 & III-2, claims 1-2, 4-6, 9-10, 13-14 & 16-20 for further examination. Claims 3, 7-8, 11-12 & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/03/2021 & 06/09/2022 are being considered by the examiner. The Examiner has considered the voluminous references.
While the statement filed does not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats Inc. 359 F. Supp. 948, (S.D. Fla. 1972). 
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. MPEP § 609.04(a)(111).
This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. at 1888. This case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. Id.
The MPEP provides more support for this position. In a subsection entitled "Aids to Compliance with Duty of Disclosure," item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant information and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance. See Penn Yan Boats, Inc. v. Sea LarkBoats Inc. 359 F. Supp. 948, (S.D. Fla. 1972). See also MPEP § 2004.
Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37CFR 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited. 
References lined-through were not considered as an English abstract or translation has not been provided or they could not be located.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “rotation mechanism” in claims 2 & 4; “rotatable device” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claims 1-2, 4-6, 9-10, 13-14 & 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	As regards to claim 1, line 6 recites “the fluid applicator”, wherein it is unclear whether the recitation is referencing the “two-part fluid applicator” recited in line 2 and as referenced as “the two-part fluid applicator” in line 2, or another/different fluid applicator. For examination purposes, examiner is interpreting “the fluid applicator” as “the two-part fluid applicator”. To correct this problem, amend line 6 to recite “the two-part fluid applicator”.
As regards to claim 4, line 2 recites “the fluid applicator”, wherein it is unclear whether the recitation is referencing the “two-part fluid applicator” recited in claim 1, line 2 and as referenced as “the two-part fluid applicator” in claim 1, line 2, or another/different fluid applicator. For examination purposes, examiner is interpreting “the fluid applicator” as “the two-part fluid applicator”. To correct this problem, amend line 2 to recite “the two-part fluid applicator”.
As regards to claim 4, line 3 recites “a rotatable medical device”, wherein it is unclear whether the recitation is referencing the “rotatable device” recited in claim 2, line 1 from which claim 4 depends or another/different rotatable device. For examination purposes, examiner is interpreting “a rotatable medical device” as “the rotatable device”. To correct this problem, amend line 3 to recite “the rotatable device”.
As regards to claim 5, lines 2 & 4 recite “the fluid applicator”, wherein it is unclear whether the recitation is referencing the “two-part fluid applicator” recited in claim 1, line 2 and as referenced as “the two-part fluid applicator” in claim 1, line 2, or another/different fluid applicator. For examination purposes, examiner is interpreting “the fluid applicator” as “the two-part fluid applicator”. To correct this problem, amend lines 2 & 4 to recite “the two-part fluid applicator”.
As regards to claim 16, line 3 recites “the fluid applicator”, wherein it is unclear whether the recitation is referencing the “two-part fluid applicator” recited in claim 1, line 2 and as referenced as “the two-part fluid applicator” in claim 1, line 2, or another/different fluid applicator. For examination purposes, examiner is interpreting “the fluid applicator” as “the two-part fluid applicator”. To correct this problem, amend line 3 to recite “the two-part fluid applicator”.
As regards to claim 17, line 1 recites “the fluid applicator”, wherein it is unclear whether the recitation is referencing the “two-part fluid applicator” recited in claim 1, line 2 and as referenced as “the two-part fluid applicator” in claim 1, line 2, or another/different fluid applicator. For examination purposes, examiner is interpreting “the fluid applicator” as “the two-part fluid applicator”. To correct this problem, amend line 1 to recite “the two-part fluid applicator”.
Claims 2, 4-6, 9-10, 13-14 & 16-20 are rejected at least based on their dependency from claim 1.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2, 4-6, 9-10, 13-14 & 16-20  are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Tokumoto et al. (US 2012/0025145 A1) hereinafter Tokumoto.
	As regards to claim 1, Tokumoto discloses a coating system (abs; fig 1-14), comprising: 
a two-part fluid applicator 16+20 defining a central channel (interior from 30 to 22, see fig 5-6) ([0043]-[0048]; fig 5-6), the two-part fluid applicator 16+20 comprising 
a first part 20 having a first degree of movability with respect to the substrate 13 ([0043]-[0054]; fig 5-6); and 
a second part 16 having a second degree of movability with respect to the substrate 13 ([0043]-[0054]; fig 5-6); 
a fluid supply conduit (connecting 30 to 20, see fig 5-6) in fluid communication with the two-part fluid applicator 16+20 ([0043]-[0054]; fig 5-6); and 
a fluid supply reservoir 30 in fluid communication with the fluid supply conduit (connecting 30 to 20, see fig 5-6) ([0043]-[0054]; fig 5-6).
As regards to claim 2, Tokumoto discloses a coating system (abs; fig 1-14), a rotation mechanism 11 configured to mount and rotate a rotatable device 12 to be coated ([0043]-[0054]; fig 5-6).
As regards to claim 4, Tokumoto discloses a coating system (abs; fig 1-14), further comprising a fluid applicator actuator 17 configured to move the two-part fluid applicator 16+20 toward a rotation axis (see fig 5-6) defined by the rotation mechanism 11 and into contact with the rotatable medical device 13 supported by the rotation mechanism 11 ([0043]-[0054]; fig 5-6).
As regards to claim 5, Tokumoto discloses a coating system (abs; fig 1-14), wherein the fluid applicator actuator 17 further moves the two-part fluid applicator 16+20 toward the rotation axis (see fig 5-6) an additional distance after making contact with the rotatable medical device 13 resulting in a static force being applied to the rotatable medical device 13 by the two-part fluid applicator 16+20 ([0043]-[0054]; fig 5-6).
As regards to claim 9, Tokumoto discloses a coating system (abs; fig 1-14), wherein the second part 16 overlaps the first part 20 ([0043]-[0054]; fig 5-6).
As regards to claim 10, Tokumoto discloses a coating system (abs; fig 1-14), wherein a distal end of the second part 16 is flush with a distal end of the first part 20 ([0043]-[0054]; fig 5-6).
As regards to claim 13, Tokumoto discloses a coating system (abs; fig 1-14), the first part 20 comprising a rotatable tube  comprising an outer diameter, the second part 16 comprising a rotatable tube (see fig 5-6)  comprising an inner diameter (see fig 5-6), wherein the inner diameter of the second part 16 is sufficiently large for the second part 16 to fit over and overlap a segment (see fig 5-6) of the first part 20 ([0043]-[0054]; fig 5-6).
As regards to claim 18, Tokumoto discloses a coating system (abs; fig 1-14), wherein the first part 20 is less movable than the second part 16 ([0043]-[0054]; fig 5-6).
As regards to claim 19, Tokumoto discloses a coating system (abs; fig 1-14), wherein the first part 20 is formed from a different shaped material than the second part 16 ([0043]-[0054]; fig 5-6).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 6, 14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto as applied to claims 1, 5 & 13 above. 
As regards to claim 6, Tokumoto discloses a coating system (abs; fig 1-14), the additional distance can be measured in microns ([0043]-[0054]; fig 5-6), however Tokumoto does not disclose from 100 to 300 microns.
Although Tokumoto does not explicitly disclose the claimed distance, before the effective filing date of the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tokumoto to have the distance recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the distance (relative dimensions) is considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the distance. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 14, Tokumoto discloses a coating system (abs; fig 1-14), the first part 20 comprising a distal end (see fig 5-6), the second part 16 comprising a distal end (see fig 5-6), wherein the distal end of the second part 16 extends beyond the distal end of the first part 20 ([0043]-[0054]; fig 5-6), however Tokumoto does not disclose at least 0.5 mm.
Although Tokumoto does not explicitly disclose the claimed distance, before the effective filing date of the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tokumoto to have the distance recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the distance (relative dimensions) is considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the distance. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 16, Tokumoto discloses a coating system (abs; fig 1-14), the second part 16 comprising a distal end (see fig 5-6), wherein the distal end (see fig 5-6) of the second part 16 defines a face disposed at an angle (see fig 5-6) with respect to a lengthwise axis of the two-part fluid applicator 16+20 ([0043]-[0054]; fig 5-6), however Tokumoto does not disclose of about 40 to 50 degrees.
Although Tokumoto does not explicitly disclose the claimed angle, before the effective filing date of the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tokumoto to have the angle recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the angle (relative dimensions) is considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the angle. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 17, Tokumoto discloses a coating system (abs; fig 1-14), wherein a length of the two-part fluid applicator 16+20 can be measured in microns ([0043]-[0054]; fig 5-6), however Tokumoto does not disclose is 10 to 30 millimeters.
Although Tokumoto does not explicitly disclose the claimed length, before the effective filing date of the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tokumoto to have the length recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the length (relative dimensions) is considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the length. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto as applied to claim 1 above, and further in view of Makower et al. (US 2005/0240147 A1) hereinafter Makower. 
As regards to claim 20, Tokumoto discloses a coating system (abs; fig 1-14), the second part 16 and the first part 20 ([0043]-[0054]; fig 5-6), however Tokumoto does not disclose is formed from a polymer having a softer durometer value.
Makower discloses a coating system ([0139]; fig 2E), comprising a first part and a second part made of various polymers of varying durometer ([0139]; [0194]; fig 2E). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a first part and a second part made of various polymers of varying durometer in the coating system of Tokumoto, because Makower teaches the use of a first part and a second part made of various polymers of varying durometer to establish a desired flexibility gradient along the device, blending/mixing/layering/co-extruding etc. ([0194]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717